                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

AARON LEE WILLIAMS                                                        PLAINTIFF

v.                              No. 2:21-CV-02015

SHERIFF HOBE RUNION, et al.                                           DEFENDANTS

                                   JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 2nd day of July, 2021.


                                                     /s/P. K. Holmes, ΙΙΙ
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE
